Motion denied.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Burke and Foster. Judges Froessel and Van Voorhis concur in the following memorandum: We do not agree that grievous error *877was committed by the learned Referee in securing a copy of the provisions of the New York City Police Department Eules and Procedures adopted pursuant to law (Public Officers Law, § 66-a). A trial or appellate court may take judicial notice of a rule or regulation of an executive department or officer of any city within the State (Civ. Prac. Act, § 344-a, subd. A, par. 4; Administrative Code of City of New York, § 982-8.0).